Citation Nr: 0310247	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a disorder 
manifested by bone deterioration, secondary to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 RO decision that denied service 
connection for a respiratory condition and for bone 
deterioration, secondary to Agent Orange exposure.  In 
January 2001, the Board remanded the case to the RO for 
additional action.


FINDINGS OF FACT

1.  The veteran served in Vietnam during his active duty.

2.  The veteran first developed chronic obstructive pulmonary 
disease (COPD) many years after service, and due to steroid 
therapy for the COPD, he subsequently developed avascular 
necrosis of multiple joints including the hips and shoulders 
(claimed as bone deterioration).  

3.  The veteran's COPD and avascular necrosis of multiple 
joints were not caused by any incident of service, including 
exposure in Vietnam to Agent Orange or other herbicides.


CONCLUSIONS OF LAW

1.  A respiratory condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 (2002).

2.  A disorder manifested by bone deterioration was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from December 
1967 to December 1969, to include a period of service in 
Vietnam.  Service medical records note he was treated for a 
cold, with symptoms of a cough and chest congestion, in March 
1968.  Service medical records do not show a chronic lung or 
bone condition.  At the August 1969 service separation 
examination, the lungs and musculoskeletal system were 
normal.  

Post-service private and VA medical records from 1995 and 
later show a history of smoking, diagnosis and treatment of 
COPD, use of steroids to treat the COPD, and subsequent 
development of avascular necrosis of multiple joints 
including the hips and shoulders.  In a history prepared in 
February 1997, the veteran stated that he attributed his 
pulmonary condition to working in a cotton mill, possibly 
some exposure to Agent Orange, and smoking.  During 
hospitalization in December 1997 for COPD, he reported 
continued smoking and a history of exposure to a substance in 
Vietnam and a history of exposure to a substance at a job.  
It was noted he had aseptic necrosis of the shoulders and 
hips that was most probably secondary to steroids taken for 
COPD.  Records in August 1998 note nicotine addiction, COPD, 
and avascular necrosis of the shoulders and knees.  In a 
record of hospitalization in September 1998, it was noted 
that his COPD was probably related to cigarette smoking and 
cigarette abuse, and that there had been prolonged steroid 
use for treatment of the COPD and he now had avascular 
necrosis of all four major joints.  

In October 1998, the veteran claimed service connection for a 
lung disorder and bone deterioration which he maintained were 
due to Agent Orange exposure during his Vietnam service.

Continuing medical records show that when the veteran was 
treated in November 1998, it was again noted that he had 
aseptic necrosis of the hips and shoulders from steroid 
treatment of COPD.  He underwent a right total hip 
arthroplasty in December 1998 due to the avascular necrosis.  
A record from that month notes that he had been receiving 
high doses of steroids that caused osteoporosis and bone 
problems, resulting in the hip replacement surgery due to 
bone deterioration.  In January 1999, he was reportedly doing 
well after the right hip arthroplasty, although he continued 
to have shoulder, knee, and left hip symptoms.

On VA general medical examination in April 1999, the 
impressions were COPD by history, chronic cough, bone 
deterioration, and diffuse arthralgias.  

The veteran underwent a VA examination in April 1999.  He 
reported he worked in a mill after service.  He had a  
history of lung disease which had been treated with steroids 
for several years.  One year after commencing steroid 
(prednisone) therapy for the lung condition, he had noticed 
hip trouble and he had since undergone a hip replacement.  
The examiner stated that the veteran had bilateral avascular 
necrosis of his hips as a direct result of prednisone 
treatment for his lung problems. 

Ongoing medical records show continuing treatment for COPD 
and avascular necrosis of multiple joints.  During VA 
hospital and rehabilitation care from May to August 2002, it 
was noted he had a history of COPD and chronic steroid use.  
Final diagnoses included, in part, rehabilitation status post 
debilitation related to respiratory failure due to 
obstructive pneumonia with mechanical ventilation, COPD with 
chronic hypoxemia out of proportion to pulmonary function 
tests, oxygen-dependent with chronic steroid use, avascular 
necrosis of the hips and shoulders from chronic steroid use, 
tobacco use disorder, and status post hip replacement.  
Records from this time reflect that the veteran had a long 
history of chronic pain that was related to avascular 
necrosis of the hips and shoulders from chronic steroid use 
for his COPD.  



II.  Analysis 

Through discussions in correspondence, RO decisions, the 
statements of the case, supplemental statements of the case, 
and a Board remand, the VA has informed the veteran of the 
evidence necessary to substantiate his claims.  Identified 
medical records have been obtained and a VA examination has 
been provided.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of a veteran who served in the Republic of 
Vietnam during the Vietnam era, service connection will be 
presumed for certain specified diseases which are manifest 
after service, based on exposure to herbicide agents (e.g., 
Agent Orange) in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  However, COPD and bone deterioration 
(including avascular necrosis) are not among the diseases 
listed as presumptively associated with herbicide exposure.  

The veteran served on active duty from 1967 to 1969, 
including service in Vietnam.  A chronic lung or bone 
condition is not shown in service or for many years later.  
The medical records show that beginning in the 1990s he was 
found to have COPD.  A number of the medical records 
attribute the COPD to tobacco abuse.  The COPD was treated 
with steroids, and he later developed avascular necrosis of 
multiple joints (primarily the hips and shoulders) which was 
attributed to the use of the steroids.  The medical records 
do not suggest that the lung and bone conditions, first noted 
many years after active duty, began during service.  

As noted, the veteran's lung and bone conditions are not 
among the conditions listed in the law as being presumptively 
due to Agent Orange exposure.  Service connection based on 
herbicide exposure may still be established with proof of 
actual direct causation.  See Combee v. Brown, 3 F.3d 1039 
(Fed. Cir. 1994).  

The veteran attributes his lung and bone conditions to 
herbicide exposure in Vietnam.  However, as a layman, he is 
not competent to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The post-service treatment and examination reports include 
repeated statements by medical professionals attributing COPD 
to the veteran's long history of smoking, and attributing the 
avascular necrosis to the steroid therapy for the COPD.  None 
of the medical evidence on file links the conditions to 
herbicide exposure.  

With regard to the question of whether Agent Orange is 
responsible for the conditions, it should be noted that 
medical studies have been considered by the VA Secretary when 
deciding whether to add a disease to the list of diseases 
which are presumptively associated with Agent Orange exposure 
for service connection purposes.  Claims for service 
connection based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence, ordered by statute.  
38 U.S.C.A. § 1116(b).  According to the Agent Orange Act, 
the National Academy of Sciences (NAS) was selected to review 
and evaluate the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides, as an independent, 
nonprofit scientific organization, with appropriate 
expertise, and which was not part of the federal government.  
Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, 
P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  
The statute further provides that if the Secretary determines 
that a presumption of service connection is not warranted, 
the Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a notice 
of that determination.  The notice shall include an 
explanation of the scientific basis for that determination.  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
has published notices of diseases determined to be not 
associated with exposure to herbicide agents on several 
occasions, most recently on June 24, 2002 (67 FR 42600-08).  
To date, NAS and the VA Secretary have not found that the 
conditions which the veteran has in the present case, namely 
COPD and avascular necrosis, are associated with Agent Orange 
exposure. 

The weight of the credible evidence demonstrates that the 
veteran's COPD and avascular necrosis of multiple joints 
(claimed as bone deterioration) began many years after his 
service and were not caused by any incident of service 
including exposure to herbicides in Vietnam.  The 
preponderance of the evidence is against the claims for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder is denied.

Service connection for a disorder manifested by bone 
deterioration is denied. 




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

